Citation Nr: 0824177	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts 



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent prior to April 4, 2007, and in excess of 70 percent 
thereafter, for the service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
that granted service connection for PTSD and assigned a 
disability evaluation of 30 percent effective on March 10, 
2004.  

In February 2006, the RO increased the evaluation to 50 
percent disabling, effective on March 10, 2004.  The RO also 
awarded a temporary total disability because of 
hospitalization over 21 days beginning on July 27, 2005.  An 
evaluation of 50 percent was then reassigned effective, on 
October 1, 2005.  

In February 2007 and February 2008, the Board remanded the 
case to the RO for additional development and adjudication.  

In March 2008, the RO increased the evaluation of the 
veteran's PTSD to 70 percent disabling effective on April 4, 
2007.  

As the veteran is in receipt of less than the maximum 
schedular rating for his service-connected PTSD, this issue 
remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (regarding consideration of staged ratings 
following an initial grant of service connection).  



FINDINGS OF FACT

1.  For the period prior to April 4, 2007, the veteran's 
signs and symptoms of PTSD, while productive of some social 
impairment, isolation, anxiety, anger and other symptoms of 
PTSD, are not shown to have been productive of more than 
occupational and social impairment manifested by reduced 
reliability and productivity or difficulty in establishing 
and maintaining effective work and social relationships.  

2.  For the period from April 4, 2007, the veteran's signs 
and symptoms of PTSD, while productive of worsening symptoms, 
were not manifested by total occupational and social 
impairment; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including the maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent prior to April 4, 2007 or in excess of 
70 percent beginning on April 4, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 including 
Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in August 2006 and March 2007, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claims are granted.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claim, was advised of the 
basic law and regulations governing his claims, the basis for 
the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's initial rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for an initial higher disability rating; 
and under the circumstances, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  The Board also 
notes that this matter has been remanded on two occasions for 
further development and adjudication.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  

Under the circumstances of this case, VA has satisfied its 
duty to assist the veteran in this case.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Initial rating claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the service-connected PTSD is currently rated 
as 50 percent disabling prior to April 4, 2007, and as 70 
percent disabling thereafter, under Diagnostic Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the service-connected PTSD does not warrant an evaluation in 
excess of 50 percent prior to April 4, 2007, or in excess of 
70 percent beginning on April 4, 2007.  

The medical evidence prior to April 4, 2007 consists 
primarily of medical treatment records and a VA examination 
dated in June 2005.  

The veteran's treatment records indicated that, as of June 
2004, the veteran was indicated to suffer from nightmares and 
flashbacks, and he was noted to avoid thoughts, feelings and 
conversations associated with Vietnam.  

The veteran had a markedly diminished interest and 
participation in significant activities and was indicated to 
have restricted range of affect, difficulty falling asleep, 
irritability with unprovoked outbursts of anger, difficulty 
concentrating, and exaggerated startle response.  The veteran 
was diagnosed with PTSD and given a GAF score of 45.  

A January 2005 Vet Center treatment note indicated that the 
veteran's PTSD symptoms were rage, intrusive thoughts, 
nightmares, sleep disorder, numbing and hypervigilance.  He 
was noted to be on medication.  

The veteran was also noted to have been divorced twice and 
indicated to isolate himself.  The veteran was said to have 
been laid off or quit jobs over the years.  The veteran was 
also noted to have panic attacks and episodes of 
disassociating.  

In June 2005, the veteran was afforded a VA examination in 
connection with his claim.  The veteran's symptoms were noted 
to be intrusive thoughts and nightmares, among other 
symptoms.  He had been prescribed medications.  The veteran 
was noted to avoid newspapers or television that reminds him 
of his experiences.  The examiner indicated that the veteran 
has had panic attacks, depression and avoidance of activities 
and celebrations.  The veteran was noted to be employed as 
the supervisor of a halfway house for substance abusers.   

The veteran reported that he did not feel connected with 
people on an everyday basis, but that he is very happy with 
his boss and thinks that his boss is supportive.  

The examiner indicated that the he has missed a lot of time 
from work due to PTSD.  The veteran was also noted to have 
two grown children and four grandchildren.  

The examiner indicated that the veteran thought highly of 
them, but that he did not really participate in their growing 
up.  The veteran was noted to have been divorced twice.  The 
veteran was also noted to have excess irritability and road 
rage.  The veteran was indicated to have occasional episodes 
of suicidal thoughts, but no active plan.  The examiner 
stated that the veteran's concentration was markedly impaired 
and that the veteran has exaggerated startle response and 
hypervigilance.  

Upon examination, the veteran was noted to be neatly dressed.  
His speech was intact and his answers were appropriate and 
informative.  The veteran was noted to have had no 
hospitalizations and no history of legal troubles.  Substance 
abuse was indicated to be in the rather distant past.  His 
social relationships were indicated to be poor and he was not 
indicated to have leisure time activities.  

The veteran's orientation and judgment were indicated to be 
intact and his judgement was fair.  The veteran's memory and 
concentration, however, were noted to be poor.  The veteran 
was diagnosed with PTSD and given a GAF score of 55.  

The veteran was seen for inpatient treatment for PTSD for 
approximately 8 weeks beginning July 27, 2005.  The veteran's 
presenting problems included intrusive recollections and 
recurrent nightmares, distress at exposure to trauma 
reminders, avoidance, flashbacks, irritability and anger 
control problems, and depression.  

The veteran was noted to be employed at a halfway home for 
substance abusers and indicated that he felt somewhat burned 
out over the fact that he is not doing as good a job as he 
used to, and that he has lost interest in a lot of things 
that used to be interesting and enjoyable for him.  The 
veteran was noted to be divorced with two children.  The 
veteran described the relationship with his children as good 
with as much involvement as possible under the circumstances.  

The veteran was noted to have no history of significant legal 
issues.  The veteran's symptoms were indicated to be 
depression, anxiety, panic attacks, problems with sleep, 
irritability, anger, isolation, anger on the job (but without 
carrying it out), nightmares, flashbacks and intrusive 
thoughts.  The veteran was noted to have a history of 
substance abuse 23 years prior.  

Other medical treatment records prior to April 2007 indicate 
continued treatment for PTSD with symptoms similar to those 
already noted.  

From April 4, 2007, the medical evidence consists of 
treatment records and a VA examination dated in July 2007.  

The veteran's treatment records include an April 4, 2007 
treatment note indicating that the veteran's symptoms have 
worsened since the veteran began seeing the physician in 
November 2005.  

The physician noted that the veteran has had periods of 
temporary improvement in mood, sleep, and energy, but that 
these have not been sustained.  His anxiety and irritability 
have steadily worsened.  

The impact on the veteran's social and occupation functioning 
was noted to be profound.  The veteran was noted to have 
almost no social life remaining (which was indicated to be a 
marked change).  The veteran was indicated to be employed, 
but that his performance at work is poor and he was indicated 
to be an active danger to clients due to his irritability.  

The physician indicated that he thought the veteran would be 
fired if not for an understanding boss.  The physician stated 
that the veteran's deficits appeared to be neither temporary 
nor short-lived, but rather reflected a steady downward 
trend.  The veteran was assigned a GAF score of 45.  

The veteran was also afforded a VA examination dated in July 
2007.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  The 
veteran reported that his PTSD symptoms continue on a daily 
basis, and that he takes medication for his condition.  The 
veteran reported intrusive nightmares, and dissociative 
thinking.  

The examiner noted that the veteran participated in inpatient 
treatment for 8 weeks in 2005 and that the veteran still 
keeps in contact with a number of veteran's who were in the 
program.  The veteran was noted to have intrusive memories 
and avoidance of war-related media.  He also indicated 
occasional periods of suicidal thinking, and was indicated to 
have concentration problems.  

The veteran was noted to have exaggerated startle response 
and hypervigilance.  The veteran reported panic attacks five 
to seven times per week, and indicated that he did not go to 
celebrations.  The veteran indicated that he does interact 
with his grandchildren and sees his children and 
grandchildren intermittently.  

The veteran was noted to be employed as a supervisor at a 
halfway house for substance abusers and attended graduate 
school and received a masters' degree from Cambridge College.  
The veteran indicated that he was active in yoga and a number 
of rehabilitative activities but that he has become depressed 
recently.  The veteran indicated that he leaves work early 
and is not dedicated to his job like he was.  The veteran 
reported that he feels disconnected, but was noted to perform 
all activities of daily living, including chores, shopping, 
recreation, travel, feeding, bathing, grooming, driving, and 
dressing.  

Upon examination, the examiner reported that the veteran was 
casually dressed and oriented to time, place, and person.  
His memory for events was within normal limits and he 
appeared to be of average intelligence.  The veteran's 
affected tone was that of an individual who is experiencing 
an intense amount of depression, anxiety, irritability and 
who suffers panic attacks and extremely low self-esteem.  

His judgment was fair and there was no evidence of any 
thought disorders, delusions, disorganized thinking, or 
hallucinations.  The veteran reported major sleep 
disturbance, numbness, rage and startle.  The veteran 
indicated intense suicidal ideation, but denied homicidal 
ideation.  The veteran was noted to have PTSD and assigned a 
GAF score of 45.  

With respect to the GAF scores noted in the VA examinations, 
a GAF score of 41 to 50, indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on review of the evidence, the Board finds that 
entitlement to an evaluation in excess of 50 percent prior to 
April 4, 2007, and an evaluation in excess of 70 percent 
beginning on April 4, 2007, has not been shown.  

For the period prior to April 4, 2007, the record shows that 
the veteran had symptoms including intrusive recollections, 
recurrent nightmares, distress at exposure to trauma 
reminders, avoidance, flashbacks, irritability, anger control 
problems, and depression.  

However he was noted to be employed at a halfway home for 
substance abusers and divorced with two children with whom he 
had as much involvement as possible under the circumstances.  
He had no history of significant legal issues.  His symptoms 
were indicated to be depression, anxiety, panic attacks, 
problems with sleep, irritability, anger, isolation, anger on 
the job (but without carrying it out), nightmares, flashbacks 
and intrusive thoughts.  

On the other hand, the veteran, on examination, was noted to 
be neat in appearance, correctly oriented, with good control 
with no impairment of cognition or hallucinations and 
adequate insight and judgment.  

The evidence prior to April 4, 2007, does not show 
manifestations of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting).  

For the period beginning on April 4, 2007, the evidence of 
record shows that, in addition to the symptoms noted, the 
service-connected PTSD symptoms had increased, with the 
veteran reporting increased nightmares and flashbacks and 
panic attacks.  The veteran also indicated exaggerated 
startle response, hypervigilance, intrusive thoughts, memory 
and concentration difficulties, irritability and anger.  

When examined, the veteran's affect was that of an individual 
who was experiencing an intense amount of depression, 
anxiety, irritability and suffering from panic attacks and 
extremely low self-esteem.  His judgment was fair, and there 
was no evidence of any thought disorder,  delusions, 
disorganized thinking, or hallucinations.  

Significantly, the veteran reported major sleep disturbance, 
numbness, rage and startle.  He indicated intense suicidal 
ideation, but denied homicidal ideation.  He was still 
employed, albeit tenuously, with intermittent interaction 
with his children and grandchildren.  

From April 4, 2007, the evidence, while showing increased 
symptoms, does not indicate total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  



ORDER

An increased initial rating in excess of 50 percent prior to 
April 4, 2007, or in excess of 70 percent beginning on April 
4, 2007, for the service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


